PER CURIAM.
It is black letter law that a judgment of the trial court comes to the appellate court clothed with a presumption of validity. If, upon the pleadings and evidence considered by the trial judge sitting without a jury, “ . . . there is any theory or principle of law supporting the judgment, the appellate court is obliged to affirm.” Best Concrete Corporation v. Oswalt Engineering Service Corporation, 188 So.2d 587, 588 (Fla.2nd DCA, 1966).
We are unable to conclude on the record before us that the amended final judgment appealed from is unsupportable upon “any theory or principle of law,” and we therefore affirm.
AFFIRMED.
DOWNEY, C. J., HERSEY, J., and DAUKSCH, JAMES C., Jr. Associate Judge, concur.